Citation Nr: 0425927	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  94-01 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable disability rating for right 
ear hearing loss.

3.  Entitlement to a compensable disability rating for 
degenerative joint disease of the knees.

4.  Entitlement to a disability rating in excess of 
20 percent for degenerative intervertebral disc disease of 
the lumbar spine without radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
left ear hearing loss; granted service connection for right 
ear hearing loss, rated as non-compensable; granted service 
connection for degenerative joint disease of the bilateral 
knees, rated as non-compensable; and granted service 
connection for lumbar strain, also rated as non-compensable.  
The veteran perfected an appeal of the denial of service 
connection and the ratings assigned for the service-connected 
disabilities.

The veteran's appeal was previously before the Board in 
January 2001, at which time the Board remanded the case to 
the RO for additional development.  Following that 
development, in a January 2004 rating decision the RO changed 
the definition of the service-connected low back disability 
to degenerative intervertebral disc disease of the lumbar 
spine without radiculopathy, and assigned a 20 percent rating 
for the disability effective in September 1991.  The veteran 
has not withdrawn his appeal of the assigned rating, and is 
deemed to be seeking the maximum rating available.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds, therefore, that the issue of entitlement to a higher 
rating for the low back disability remains in contention.

The issues of entitlement to a compensable disability rating 
for hearing loss and a higher rating for the low back 
disability are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence he 
identified, and provided him VA examinations in order to 
assist him in substantiating his claim for VA compensation 
benefits.

2.  The currently diagnosed left ear hearing loss disability 
is shown to be etiologically related to the left ear hearing 
loss documented during service.

3.  The service-connected degenerative joint disease of the 
knees is manifested by complaints of pain and swelling with 
use, normal range of motion, minimal crepitus, and no 
pathology.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).

2.  The criteria for a compensable disability rating for 
degenerative joint disease of the knees are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, and 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for his left ear hearing loss because he was shown to 
have a left ear hearing loss during service.  He also 
contends that he is entitled to a compensable disability 
rating for his knee disability because he has difficulty 
going up and down stairs, and his knees occasionally swell.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  The Court did note, however, that in such cases the 
claimant would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in April 2001 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claims for service connection 
and a higher rating.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.

The veteran has also been provided a statement of the case 
and supplemental statements of the case.  In these documents 
the RO provided him notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to service 
connection and an increased rating.  In these documents the 
RO also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on the veteran's behalf.  
The RO also informed the veteran that his records of 
treatment from Weed Community Army Hospital at Fort Irwin, 
California, could not be obtained.  The Board finds that in 
all of these documents the RO informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claims.  
Quartuccio, 16 Vet. App. at 183.

Although the April 2001 notice was sent following the July 
1992 decision, the veteran has had more than three years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
issuance of the notice the RO developed additional evidence 
and re-adjudicated the substantive merits of the veteran's 
claims in a January 2004 supplemental statement of the case.  
In re-adjudicating the claims the RO considered all the 
evidence of record and applied the benefit-of-the doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  The veteran presented evidence at a 
hearing before a Veterans' Law Judge in November 2000.  For 
these reasons the Board finds that the veteran has not been 
prejudiced by having been provided the VCAA notice following 
the RO's July 1992 unfavorable decision, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (prejudice is not shown if the claimant has 
been given adequate notice of the need to submit evidence or 
argument on the question being considered and an opportunity 
to submit such evidence and argument and to address that 
question at a hearing); VAOPGCPREC 7-04.  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records and 
the private treatment records he identified, and provided him 
VA medical and audiometric examinations.  He has not alluded 
to the existence of any other evidence that is relevant to 
his claims.  He and his representative have been provided the 
opportunity to submit evidence and arguments, and have done 
so.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2003).

Service Connection for Left Ear Hearing Loss

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease or injury 
diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

VA audiometric examinations in November 1991 and December 
2003 show that the veteran currently has a left ear hearing 
loss disability as defined in 38 C.F.R. § 3.385.  His service 
medical records, including the report of his May 1991 
separation examination, reflect puretone decibel thresholds 
above normal during service.  In addition, the VA audiologist 
in December 2003 reviewed the service medical records and 
provided the opinion that the currently diagnosed hearing 
loss, as defined in 38 C.F.R. § 3.385, was related to the 
hearing loss documented during service.  

The Board finds that the veteran's claim for service 
connection for left ear hearing loss is supported by a 
current medical diagnosis of disability, probative evidence 
of a related disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.  
There is no evidence to the contrary.  For these reasons the 
Board finds that the evidence supports the grant of service 
connection for left ear hearing loss.

Evaluation of Degenerative Joint Disease of the Knees

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 1992.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 126-27.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2003).

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees and a 10 percent rating where flexion is limited 
to 45 degrees.  Diagnostic Code 5261 for limitation of 
extension of the leg provides a non-compensable rating if 
extension is limited to five degrees and a 10 percent rating 
if limited to 10 degrees.  38 C.F.R. § 4.71a (2003).

The service medical records disclose that the veteran was 
treated for patello-femoral pain syndrome, chondromalacia 
patellae, and degenerative joint disease in both knees.  
Although his complaints were attributed to degenerative joint 
disease, most recently in August 1989, that assessment was 
not supported by X-ray studies showing the presence of 
degenerative joint disease.  An X-ray study in April 1989 
revealed a joint mouse in the right knee and a bone island in 
the left patella, but was otherwise normal.  Examination on 
separation from service in May 1991 showed both lower 
extremities to be normal.

In conjunction with the November 1991 VA medical examination, 
the veteran complained of intermittent pain in both knees.  
The examiner did not, however, document any clinical findings 
regarding the knees.

Following the Board's January 2001 remand, the RO ask the 
veteran to identify any medical care provider who had treated 
him for his knee disability since service.  He then reported 
having received treatment from a private physician.  The RO 
obtained the records of treatment from that physician, which 
show that in June 2001 the veteran complained of pain and 
occasional swelling in the knees.  An X-ray study at that 
time was negative for any abnormality in either knee.  
Examination of the knees in July 2001 revealed tenderness in 
the anterior portion of both knees, but no other abnormality.  
The physician then indicated that the veteran's knee 
complaints were probably due to some ligament injury.

The RO provided the veteran a VA medical examination in 
November 2003, which included review of his claims file.  He 
then reported experiencing increasing pain in both knees.  
Examination revealed what the examiner characterized as very 
minimal crepitus, but was otherwise normal.  The range of 
motion of the knees was from zero to 135 degrees.  The 
examiner stated that normal flexion of the knee was to 
150 degrees, but also made the expressed finding that the 
clinical examination of the knees was normal.  The examiner 
did not diagnosis any knee disorder as a result of the 
examination and review of the claims file.

According to the evidence, the bilateral knee disorder is 
manifested by complaints of pain and swelling with use, very 
minimal crepitus, and normal range of motion.  Pursuant to 
Diagnostic Codes 5260 and 5261, a compensable rating is 
applicable if flexion of the knee is limited to 45 degrees, 
or if extension is limited to 10 degrees.  The evidence shows 
that flexion of the knees is not limited to 45 degrees, nor 
is extension limited to 10 degrees.  The Board finds, 
therefore, that the criteria for a compensable rating based 
on limitation of motion are not met.

In accordance with Diagnostic Code 5003, in the absence of 
limitation of motion a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  The X-
ray study of the knees in June 2001 showed no evidence of 
degenerative changes in either knee, nor does any X-ray study 
obtained during service substantiate the presence of 
degenerative arthritis.  For that reason the Board finds that 
the criteria for a compensable rating pursuant to Diagnostic 
Code 5003 are not met.

The Board notes that with the grant of service connection in 
July 1992, the RO evaluated the bilateral knee disability 
under Diagnostic Code 5010 for traumatic arthritis, with a 
parallel citation to Diagnostic Code 5257, which pertains to 
recurrent subluxation or instability of the knee.  In 
accordance with Diagnostic Code 5257, a 10 percent rating is 
warranted for slight instability of the knee.  38 C.F.R. 
§ 4.71a (2003).  The medical evidence since 1989 does not 
show any instability in either knee, in that the lower 
extremities were normal when examined for separation from 
service in May 1991, and the examinations in July 2001 and 
November 2003 revealed no laxity or instability.  Based on 
the criteria of Diagnostic Code 5257, a compensable rating is 
not warranted.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Those functional 
limitations, however, must be supported by medical evidence 
of adequate pathology.  See 38 C.F.R. § 4.40 (2003).  The 
medical evidence following the veteran's separation from 
service shows no pathology in either knee.  In the absence of 
adequate pathology, a compensable rating based on the 
veteran's complaints of pain and swelling with use is not 
warranted.

In summary, the evidence indicates that the criteria for a 
compensable rating based on limitation of motion, X-ray 
evidence of arthritic changes, instability, or functional 
limitations have not been met since the veteran's claim for 
service connection was initiated.  See Fenderson, 12 Vet. 
App. at 126-27.  For that reason the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable disability rating for 
degenerative joint disease of the knees.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for left ear hearing loss is granted.

The claim of entitlement to a compensable disability rating 
for degenerative joint disease of the knees is denied.



REMAND

In the July 1992 rating decision here on appeal, the RO 
granted service connection for right ear hearing loss and 
assigned a non-compensable rating for the disorder.  The 
veteran appealed the denial of a compensable rating.  In 
light of the Board's grant of service connection for left ear 
hearing loss, this issue is being remanded for the RO's 
consideration of the issue of entitlement to a compensable 
rating for bilateral hearing loss in the first instance.

The Board notes that the rating criteria for evaluating low 
back disabilities have been revised twice since the veteran's 
claim was initiated.  The rating criteria for intervertebral 
disc syndrome were revised in August 2002, effective 
September 23, 2002.  See Schedule for Rating Disabilities, 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. Part 4).  The rating criteria 
for disabilities of the entire spine were revised in August 
2003, effective September 26, 2003.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. Part 4).  

In the January 2004 supplemental statement of the case, the 
RO provided the veteran with the revised rating criteria for 
intervertebral disc syndrome that became effective in 
September 2002, and considered those criteria in awarding the 
20 percent disability rating for the low back disability.  
The RO has not considered the September 2003 revisions to the 
diagnostic codes pertaining to the spine, or informed the 
veteran of those criteria.  For that reason the Board finds 
that the issue of entitlement to a disability rating in 
excess of 20 percent for degenerative intervertebral disc 
disease of the lumbar spine without radiculopathy must also 
be remanded to the RO.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to a compensable disability 
rating for bilateral hearing loss.  The 
RO should also re-adjudicate the issue of 
entitlement to a higher rating for 
degenerative intervertebral disc disease 
of the lumbar spine without radiculopathy 
by considering all revisions to the 
relevant rating criteria.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



